Citation Nr: 1128726	
Decision Date: 08/03/11    Archive Date: 08/10/11

DOCKET NO.  07-31 744	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri



THE ISSUE

Entitlement to service connection for a right shoulder disability.



REPRESENTATION

Appellant represented by:	Vietnam Veterans of America



ATTORNEY FOR THE BOARD

S. Heneks, Associate Counsel



INTRODUCTION

The Veteran served on active duty from December 1981 to December 1984, from March 1985 to March 1989, and from January 1991 to March 1991.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from an October 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which denied the benefit sought on appeal.  

In her substantive appeal to the Board, received in October 2007, the Veteran requested a travel board hearing.  An August 2008 report of contact reflected that the Veteran withdrew her request for a personal hearing.  38 C.F.R. § 20.704(e).  Accordingly, the Board will proceed with consideration of this appeal based on the evidence of record.  

In October 2009, the Board remanded the matter to obtain records from the Office of the Surgeon General (SGOs), sick/morning reports, and a VA examination.  A review of the record reflects that another remand is necessary.  Accordingly, the appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

As noted in the October 2009 remand, the Veteran's service treatment records dated from December 1981 to December 1984 and from March 1985 to March 1989 are unavailable for review.  Pursuant to the remand, the AMC/RO contacted Camp LeJeune and received a response in December 2009 indicating that the requested clinical records would have been retired to the National Personnel Records Center (NPRC).  In March 2010, the NPRC provided all clinical records dated from January to December 1982.  However, none of these records documented treatment for her right shoulder.  With regard to the request for additional alternative records to include SGOs and sick/morning reports, the Board notes that the NPRC has SGO extracts from 1942 to 1945 and from 1950 to 1954.  See M21-IMR, Part III, subpart iii, Chapter 2, Section E, 28.  Moreover, morning reports are only available for Army personnel from 1912 to 1974 and for Air Force personnel from 1947 to 1966 and sick reports are only available for Army and Air Force personnel from 1913 to 1953.  See http://www.archives.gov/st-louis/military-personnel/morning-reports-and-unit-rosters.html.  Thus, it does not appear that SGO records and sick/morning reports are available from the NPRC for the Veteran's period of service.  

An October 2005 report of contact reflects that the Veteran is aware that part of her service treatment records are unavailable and that she does not have any in her possession.  Although a January 2005 formal finding of unavailability documents VA's attempts to obtain the Veteran's USMC service treatment records, she has not been provided with notice of such as outlined in 38 C.F.R. § 3.159(e).  Accordingly, this notice should be provided on remand.  

The Veteran underwent a VA examination in connection with her claim in May 2010.  The examiner recorded the Veteran's contentions that she dislocated her right shoulder in 1982 while playing softball, dislocated her right shoulder again four years later, and dislocated her right shoulder a third time in 2006.  Following examination, right shoulder arthralgia was diagnosed.  In response to the question is there any current right shoulder condition and is it related to symptoms documented during active duty, "none found" was written.  The examiner noted that no service treatment record was found with indication of treatment for right shoulder injury.  The 1990 report of medical history had a negative response next to the question regarding painful or trick shoulder.  There was no degenerative joint disease or malalignment found and the right shoulder range of motion was within normal limits on the examination.  

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the May 2010 VA examination is inadequate.  In this regard, despite the examiner's finding that the Veteran essentially had no current right shoulder disability, the January 2008 private treatment record from Dr. R.S. provided an impression of likely old type 2 AC joint separation, right shoulder; and likely posterior capsular contracture with mild internal rotation deficit, right shoulder.  Thus, there is evidence of a current right shoulder disability.  Moreover, although there are currently no available service treatment records documenting the in-service right shoulder injuries, the Board observes that the Veteran is competent to report that she injured her right shoulder in 1982 after playing softball and that she remembers being told that she had a separated/dislocated shoulder and was treated with a sling for one week.  She is also competent to report that she dislocated her shoulder approximately four years later and was treated with a sling for one week.  The Board currently has no reason to doubt the credibility of the Veteran's contentions.  Therefore, because the examiner appears to base her opinion at least in part on a lack of current diagnosis and lack of in-service treatment for the right shoulder when there is evidence of a current disability and competent and credible evidence of an in-service right shoulder injury, a remand is necessary for another VA examination.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should inform the Veteran that her USMC service treatment records dated from December 1981 to December 1984 and from March 1985 to March 1989 are unavailable for review.  The Veteran should also be informed of VA's efforts to obtain them, any further action VA will undertake to obtain them, and that she is ultimately responsible for providing the evidence as outlined in 38 C.F.R. § 3.159(e).  The Veteran should be asked to provide or identify any alternative records that might substitute for service treatment records.  

2.  Schedule the Veteran for a VA examination to evaluate her claim for service connection for a right shoulder disability.  A copy of the claims folder and this REMAND must be made available to the examiner in conjunction with the examination.  The examination report must include responses to the each of the following items:

Based on a review of the claims folder and the examination findings, including the service treatment records, private treatment reports, VA treatment reports, the examiner should render any relevant diagnoses pertaining to the claim for a right shoulder disability.  

Additionally, the examiner should state a medical opinion as to the likelihood (likely, unlikely, at least as likely as not) that any current right shoulder disability, in whole or in part, is causally or etiologically related to her symptomatology in military service (December 1981 to December 1984; March 1985 to March 1989; and January to March 1991) as opposed to its being more likely due to some other factor or factors.  The Board is particularly interested in ascertaining whether the Veteran has any current residuals from an in-service right shoulder injury after playing softball in 1982 and again in approximately 1986 which she described as dislocation that was treated with a sling for one week both times.  The examiner should also observe the January 2008 private impression of likely old type 2 AC joint separation, right shoulder; and likely posterior capsular contracture with mild internal rotation deficit, right shoulder.  

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1 (2010), copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

3.  When the development requested has been completed, the case should be reviewed by the RO on the basis of additional evidence.  If the benefit sought is not granted, the Veteran and her representative should be furnished a Supplemental Statement of the Case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

